All the proof by' stipulation is filed herein, and is admitted by the Attorney General to be true and that it sustains the claim which he consents may be allowed in the sum demanded. The evidence discloses that W. B. Ullman died a resident of Cook County, Illinois, on the 27th day of May, A. I). 1918, leaving a last will and testament, which was thereafter duly admitted to probate in said County and the claimant, Charlotte T. P. Ullman, was duly appointed Executrix thereof by order of the Court, and acted as such until discharged in due course November 18th, 1919, and that she is the sole devisee and legatee under said last will and testament. The original order of County Judge of said County assessing a total tax of seven thousand seventy-three and 89/100 dollars in said estate, was entered August 10th, 1918,-less 5% discount for payment within six months from the date of the decedent’s death was by claimant herein paid to the County Treasurer, October 22, 1918, the net sum being $720.20. On September 30, 1920, an order was entered by County Judge of Cook County modifying said original order of assessment and fixing the total inheritance tax at six thousand eight hundred seventy-one and 8-3/100 dollars. By reason -of payment of the assessment within six months of decedent’s death, the amount actually due under the latter order of assessment is six thousand five hundred twenty-eight and 24/100 dollars, leaving the sum of one hundred ninety-one and 88/100 dollars due claimant in the cause without interest, which last sum is hereby awarded to claimant.